 1
                                                                      JS-6
 2
 3
 4
 5
 6
 7
 8                       UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10                                   EASTERN DIVISION
11   LYDIA LOUISE G.,1                       ) Case No. 5:18-cv-01324-JDE
                                             )
12                                           )
                        Plaintiff,           ) JUDGMENT
13                                           )
                   v.                        )
                                             )
14                                           )
     NANCY A. BERRYHILL, Acting
                                             )
15   Commissioner of Social Security,        )
                                             )
16                                           )
                        Defendant.           )
17                                           )
18
           In accordance with the Memorandum Opinion and Order filed herewith,
19
           IT IS HEREBY ADJUDGED that the decision of the Commissioner of
20
     Social Security is reversed and this matter is remanded for further
21
     administrative proceedings consistent with the Court’s Order.
22
23   Dated: May 16, 2019                   ______________________________
24                                         JOHN D. EARLY
                                           United States Magistrate Judge
25
26   1
      Plaintiff's name has been partially redacted in accordance with Fed. R. Civ. P.
27   5.2(c)(2)(B) and the recommendation of the Committee on Court Administration
     and Case Management of the Judicial Conference of the United States.
28
